Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  127422(78)
                                                                                                Marilyn Kelly
  127423 
                                                                                              Maura D. Corrigan
  127424 
                                                                                            Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  FORD MOTOR COMPANY, 

           Petitioner-Appellant, 

  v
  CITY OF WOODHAVEN, and COUNTY OF WAYNE,
             Respondents-Appellees.
  ________________________________

  FORD MOTOR COMPANY, 

           Petitioner-Appellant,                 

  v
  CITY OF STERLING HEIGHTS,

             Respondent-Appellee.                    

  ________________________________
  FORD MOTOR COMPANY, 

           Petitioner-Appellant,                 

  v
  TOWNSHIP OF BRUCE, 

             Respondent-Appellee.   

  ______________________________________


               On order of the Chief Justice, the motion by Michigan Retailers
  Association for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2006                      _________________________________________
                                                                              Clerk